Citation Nr: 0845070	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 1968 
and from April 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The veteran subsequently moved to 
Oklahoma, and the RO in Muskogee now has jurisdiction over 
the claim.

The veteran provided testimony at a November 2008 hearing 
before the undersigned Acting Veterans Law Judge.  At the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial consideration by the RO.  
See 38 C.F.R. § 20.1304(c) (2008).

As will be discussed in detail below, at his November 2008 
Board hearing the veteran raised claims for increased ratings 
for his service-connected post traumatic stress disorder 
(PTSD) and low back disability.  These matters are referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
issues not yet adjudicated by the RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Court of Appeals for Veterans Claims (Court) has ruled 
that the Board is obligated to "seek out all issues [that] 
are reasonably raised from a liberal reading of the documents 
or oral testimony submitted prior to the BVA decision."  EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991); Schroeder v. West, 
212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has 
obligation to explore all legal theories, including those 
unknown to the veteran, by which he can obtain benefit sought 
for the same disability).  As noted above, the veteran raised 
claims for increased ratings for service-connected PTSD and 
his low back disability, specifically alleging these 
disabilities had worsened.  
See November 2008 Board hearing transcript (Tr.) at pages 3, 
8-11.  

The recently-raised claims for increased ratings for PTSD and 
a low back disability are inextricably intertwined with the 
veteran's appeal for entitlement to TDIU.  
In other words, if the disability ratings for the veteran's 
service-connected PTSD and/or low back disability are 
increased, this may impact the TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  Action on the 
veteran's TDIU claim is therefore deferred.

Also at his Board hearing, the veteran made reference to 
recent treatment for PTSD at the Oklahoma City VA Medical 
Center (VAMC).  See Tr. at 8-9.  Upon remand of this matter, 
the RO should ensure that all relevant available VA treatment 
records are obtained and associated with the claims file.  
See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Finally, the veteran testified that he is in receipt of 
Social Security Administration (SSA) disability benefits.  
See Tr. at 15.  A letter from the SSA, associated with the 
claims file in November 2008, indicates that the veteran is 
in receipt of SSA disability benefits effective from August 
2006.  VA has a duty to obtain relevant Social Security 
Administration (SSA) records when it has actual notice that 
the veteran is receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, copies of the veteran's records 
regarding SSA benefits, including the medical records upon 
which any decision was based, should be obtained.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008).



Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
names and addresses of all providers of 
medical treatment relevant to his service-
connected low back, PTSD, bilateral hearing 
loss and tinnitus disabilities for the 
period from November 2004 to the present.  
After any required authorizations for 
release of medical information are 
requested and obtained from the veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought must include all 
relevant records of VA treatment not 
previously associated with the claims 
file, to include recent records of 
treatment for PTSD at the Oklahoma City 
VAMC.  (See the November 2008 Board 
hearing transcript at pp. 8-9.)

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of the 
veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based. 

3.  Develop and adjudicate the recently-
raised claims of entitlement to increased 
disability ratings for PTSD and a low back 
disability.

4.  Following the completion of the 
foregoing development, and after undertaking 
any additional development deemed to be 
necessary, readjudicate the issue of 
entitlement to TDIU.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
response.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




